Citation Nr: 0125781	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chest pain, 
fatigue, and shortness of breath, claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for elbow pain, claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for feet swelling, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for leg cramps, claimed 
as due to an undiagnosed illness.

7.  Entitlement to service connection for loud tone in ears 
and head rushes, claimed as due to an undiagnosed illness.

8.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


REMAND

The veteran had active duty from February 1983 to June 1994.  
He appeals to the Board of Veterans' Appeals (Board) from a 
September 1997 RO decision which denied service connection 
for a right knee condition; for chest pain, fatigue, and 
shortness of breath; for elbow pain; for hair loss; for feet 
swelling; for leg cramps; and for loud tone in ears and head 
rushes, all claimed as due to an undiagnosed illness.  He 
also appeals from a July 2000 RO decision which denied a 
total rating based on individual unemployability.  

In May 1999 and February 2001 substantive appeals, the 
veteran requested a hearing before a Board member sitting at 
the RO (i.e., a Travel Board hearing).  He was scheduled for 
a hearing before RO personnel, to take place in September 
2001, and he failed to report for that hearing.  However, 
there is no indication that he has been scheduled for a 
Travel Board hearing.  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7101 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2001).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing on the issues on 
appeal.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





